Deen, Chief Judge.
Sherri L. King brings this appeal following her conviction of forgery in the first degree.
1. The trial court did not err in denying appellant’s motion for a directed verdict of acquittal based on an alleged fatal variance in the indictment. Time was not made a material element of the offense charged and the state proved that the offense occurred within the statute of limitation prior to the return of the indictment. Wade v. State, 147 Ga. App. 511 (249 SE2d 323) (1978).
2. The trial court did not err in denying Ms. King’s motion for a directed verdict based on the grounds that the state failed in carrying the burden of proof. We have examined the entire transcript and find that the state did indeed carry its burden. The witnesses testified that she attempted to pass one dollar bills altered at the corners to resemble ten dollar bills, and the defendant herself admitted passing an altered bill at Reed’s Drugs and that she thought it was counterfeit.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.